*555ON APPLICATION FOR REHEARING.
In the brief filed in support of the appellee’s application for a rehearing, it is contended that what was saidx in the foregoing opinion is opposed to the decision rendered in the case of Birmingham Railway & Electric Co. v. Baird, 130 Ala. 334, 30 South. 456, 54 L. R. A. 752, 89 Am. St. Rep. 43. The assault for which the common carrier was held liable in that case was one committed upon its passenger by its conductor, who was in charge of the car upon which the passenger was riding. It was distinctly recognized in that case, as one of the elements of the plaintiff’s right to recover, that at the time the assault complained of was committed the conductor was engaged in the service for which he had been employed by the carrier, and that the assault was a disregard and violation of a duty imposed upon him by his employment. The following expressions, indicating the grounds upon which the defendant in that case was held liable for the assault, were quoted by the court in the course of the opinion rendered: “The carrier’s obligation is to carry his passenger safely and properly, and to treat him respectfully, and if he intrusts the performance of this duty to his servants the law holds him responsible for the manner in which they execute the trust.” “It is a duty of the conductor, and other employees upon a train of cars to treat the passengers with civility, and to abstain from all unnecessary violence towards them.” The carrier was held liable for the assault committed by the conductor, because that assault was a breach of a duty of the carrier to the passenger, the performance of which was imposed upon the conductor by his employment. Nothing said in the opinion in that case supports the contention that a carrier is to be held to lia*556bility for an assault committed upon a passenger by any employee of the carrier, without regard to whether such employee had been intrusted with the performance of any duty owing by the carrier to the passenger, and though neither the carrier nor any of its employees to Avhom such duty had been intrusted were in any way in fault in failing to anticipate the assault, or to prevent its commission. That case does not decide that a carrier is liable for every assault committed on a passenger by one of its employees while the latter is off duty and in no manner engaged in his employer’s business, or that in such a case the inquiry as to whether the employee was acting within or wholly outside of the general range or scope of his employment is an immaterial one. If at the time of the assault he was in no sense acting as an employee of the carrier, the latter is not to be held to liability for the assault, unless it was committed under such circumstances as would have rendered it liable if the act had been that of a stranger to it.
Application for rehearing overruled.